6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 1 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 2 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 3 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 4 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 5 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 6 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 7 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 8 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 9 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 10 of 11
6:18-cr-00575-BHH   Date Filed 05/01/19   Entry Number 53   Page 11 of 11
